Citation Nr: 1617361	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including as secondary to service-connected lumbosacral spine and right leg disabilities.

2.  Entitlement to an increased disability rating in excess of 40 percent for service-connected scoliosis of the lumbosacral spine with strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1965 to October 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied service connection for a cervical spine disability and denied an increased disability rating in excess of 10 percent for the service-connected scoliosis of the lumbosacral spine with strain.  Subsequently, in a March 2013 rating decision, the RO granted an increased disability rating of 40 percent for the service-connected lumbosacral spine disability from March 29, 2010, the date of claim.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

In a March 2016 letter, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw any appeals that were currently outstanding, which includes the issues of service connection for a cervical spine disability, including as secondary to service-connected lumbosacral spine and right leg disabilities, and an increased disability rating in excess of 40 percent for scoliosis of the lumbosacral spine with strain.



CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for service connection for a cervical spine disability, including as secondary to service-connected lumbosacral spine and right leg disabilities, and an increased disability rating in excess of 40 percent for scoliosis of the lumbosacral spine with strain.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  In a March 2016 letter, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw any appeals that were currently outstanding, which includes the issues of service connection for a cervical spine disability, including as due to service-connected lumbosacral spine and right leg disabilities, and an increased disability rating in excess of 40 percent for scoliosis of the lumbosacral spine with strain.  

As the Veteran has withdrawn the appeal regarding the issues of entitlement to service connection for a cervical spine disability, including as due to service-connected lumbosacral spine and right leg disabilities, and an increased disability rating in excess of 40 percent for scoliosis of the lumbosacral spine with 

strain, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and the issues will be dismissed.


ORDER

The appeal for service connection for a cervical spine disability, including as secondary to service-connected lumbosacral spine and right leg disabilities, is dismissed.

The appeal for an increased disability rating in excess of 40 percent for scoliosis of the lumbosacral spine with strain is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


